Dismissed and Memorandum Opinion filed July 29, 2010.
 
 
In The
                                                                                                         
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00539-CV
____________
 
WARREN L. ALDOUS, Appellant
 
V.
 
ERIC BRUSS, Appellee
 

 
On Appeal from the 405th District Court
Galveston County, Texas
Trial Court Cause No. 09CV0104
 

 
MEMORANDUM
OPINION
This is an attempted appeal from an order granting partial
summary judgment signed May 14, 2010.  The clerk’s record was filed on June 17,
2010.  
Generally, appeals may be taken only from final judgments.  Lehmann
v. Har‑Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).  Interlocutory
orders may be appealed only if permitted by statute.  Bally Total Fitness
Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001); Jack B. Anglin Co.,
Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (orig. proceeding).  
            On June 21, 2010, notification was transmitted to the parties
of this court’s intention to dismiss the appeal for want of jurisdiction unless
appellant, on or before July 1, 2010, filed a response demonstrating grounds
for continuing the appeal.  See Tex.
R. App. P. 42.3(a).
            Appellant filed no response.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
 
 
Panel consists of Justices
Anderson, Frost, and Seymore.